DETAILED ACTION
	
Notices to Applicant
This communication is a final rejection on the merits. Claims 19, 21-29, and 31-44, as filed 10/16/2020, are currently pending and have been considered below.
Priority is generally acknowledged to 13/564,188 filed 08/01/2012, 61/513,998 filed 08/01/2014, 61/656,731 filed 06/07/2012, 61/513,998 filed 08/01/2011.
The present application, filed before March 16, 2013, is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19, 21-29, and 31-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
A method of providing access to data associated with a glucose level of a user over a computer network, comprising: accessing an invitation feature of software associated with an electronic medical device; entering contact information for a third party; transmitting an electronic invitation message to the third party through the invitation feature, the invitation message inviting the third party to be granted access to data associated with the electronic medical device over a computer network and including an accept feature, the accept feature comprising a selectable link that is user-selectable by the third party to accept the invitation, wherein selection of the selectable link by the third party directs the third party to a user account provided with access to the data, and wherein the data includes information pertaining to a diabetic user of the electronic medical device; receiving an electronic indication that the third party has accepted the invitation; generating a registration record associating the third party with an identifier of the electronic medical device; and causing information including the information pertaining to the diabetic user of the electronic medical device to be made available to the third party over the computer network as long as the third party is associated with the identifier of the electronic medical device in the registration record.

Step 2A Prong One
These steps, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the above-italicized claim element goes beyond sharing patient information with selected third parties.  For example, but for the “electronic medical device”, “electronic invitation message,” and “selectable link” language (all described generically in pars. [0002] and [0081]), sharing 
Additionally, other than reciting steps as performed by the generic computer components, nothing in the above-italicized claim element goes beyond mental processes because each of the italicized components can be performed mentally or with pen and paper.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 21-28, 31-35, and 37-44  which describe further aspects of generating invitations and accounts and coordinating access to the patient information which further defines the abstract idea).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation  “accessing an invitation feature of software associated with an electronic medical device,” “transmitting an electronic invitation message to the third party through the invitation feature,” and “wherein selection of the selectable link by the third party directs the third party to a user account provided with access to the data” which amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification pars. [0002] and [0081], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of the “the accept feature comprising a selectable link that is user-selectable by the third party to accept the invitation” which amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 21-28, 31-35, and 37-44 which describe further aspects of the method of organizing human activity and amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as the “selectable link” and associated features which are merely receiving or transmitting data over a network because it is a conventional sequence of events ordinarily triggered by the click of a hyperlink, see Symantec, MPEP 2106.05(d)(II)(i); see MPEP 2106.05(d)(II)(iii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as transmitting emails in claims 23 and 32 which amount to receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 21-23, 28-29, 31-39, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Tidhar (WO 2011/063443 A1) in view of Guday (US 7,292,956).

Regarding claim 19, Tidhar discloses: A method of providing access to data associated with a [medical information] of a user over a computer network (creating networks of carers for sharing information on page 3 lines 1-5; medical care information on page 1 lines 14-16), comprising: 
--accessing an invitation feature of software associated with an electronic medical device (“(a) using Functionality 5 a participant (the ‘requesting participant’) searches and finds another participant (the ‘requested participant’) which the requesting participant would like to be associated with,” page 28 lines 12-14); 
--entering contact information for a third party (entering “name, location, email address, services provided, and description” to specify a recipient, page 25 lines 1-2; “(a) the ‘requesting participant’ can send an ‘association invitation’ to a specified email address representing a participant not already registered in the automated system,” page 29 lines 5-7); 
--transmitting an electronic invitation message to the third party through the invitation feature, the invitation message inviting the third party to be granted access to data associated with the electronic medical device over a computer network and including an accept feature (“(b)(ii) an electronic association invitation is sent to the ‘requested participant’ on behalf of the ‘requesting participant’ using the messaging means,” page 28 lines 20-22), 
--the accept feature comprising a selectable link that is user-selectable by the third party to accept the invitation, wherein selection of the selectable link by the third party directs the third party to a user account provided with access to the data (“(c) upon receipt of the ‘association invitation’ the ‘requested participant’ may accept or reject the invitation using the automated system. The automated system records in the dataset of association relationships the decision” par. [0247]; “a user interface that displays for each request the response options in the form of buttons located along side the request and labelled with the response (e.g., “accept” or “reject”), and code for displaying the response options and recording the response in the automated system database,” page 32 lines 17-25; the Examiner interprets “user-selectable link” in light of FIG. 24 of Applicant’s Specification to include a button that transmits a response to the invitation); 
--receiving an electronic indication that the third party has accepted the invitation; generating a registration record associating the third party with [a patient] (“(c)(i) if the ‘requested participant’ accepts the invitation then the tentative association relationship is recorded as confirmed in the automated system database,” page 28 lines 18-19) 
--causing information …to be made available to the third party over the computer network as long as the third party is associated with the identifier of the electronic medical device in the registration record (“A participant can create links between groups of people to create a support network. For example, a network of associates or care providers can be created, with sub-networks for friends, medical practitioners, advisors or the like. Information about members can be shared between network members,” page 27 lines 28-33 “A participant's status information is publically available and can be used to share the current status with other participants. A participant can update their status by providing a description of their current conditions, feelings, activities, etc,” page 53 lines 11-13).

Tidhar is primarily concerned with architecture enabling a patient to share data with an approved network of participants but does not specifically describe an application of the architecture involving a diabetic member sharing glucose levels or other information obtained from medical devices with participants. Guday teaches: 
--data associated with glucose level…wherein the data includes information pertaining to a diabetic user of the electronic medical device… including the information pertaining to the diabetic user of the electronic medical device (“data may be received from a glucose monitor in a diabetic patient,” col. 8 lines 48-49);
--an identifier of the electronic medical device (“The authenticator 105 receives the data with the corresponding device identifier and determines access privileges of the device based on the device identifier,” col. 3 lines 62-64).
It would have been obvious to one having ordinary skill in the art before the date of invention to expand Tidhar’s patient monitoring with Guday’s glucose devices because this would further improve the health benefits of patient monitoring by tracking additional data endpoints and because sharing glucose information with participating providers would alert them to abnormal measurements allowing them to intervene (Guday col. 16 lines 9-12). 

Regarding claim 21, Tidhar further discloses:
	--wherein receiving an indication that the third party has accepted the invitation includes the third party establishing a third party account with the software (registering care providers on page 29 lines 5-13).

Regarding claim 22, Tidhar further discloses:
--wherein entering contact information includes entering an email address of the third party (entering “name, location, email address, services provided, and description” to specify a recipient, page 25 lines 1-2; “(a) the ‘requesting participant’ can send an ‘association invitation’ to a specified email address representing a participant not already registered in the automated system,” par. page 29 lines 5-14).

Regarding claim 23, Tidhar further teaches:
--wherein transmitting an invitation message transmits the invitation message in an email message (the implementation of external messaging using standard email technology,” page 20 lines 12-14).

Regarding claim 28, Tidhar does not explicitly teach, but Guday further teaches:
--wherein the information pertaining to the diabetic user of the electronic medical device includes glucose levels of the user (“The data received at the data input 502 contains information received from sensor devices in the network. The information may include patient healthcare data such as blood glucose levels,” col. 10 lines 13-16).
The motivation to combine is the same as in claim 19.

Regarding claim 29, Tidhar discloses: A method of obtaining access to data associated with a [user] of an electronic medical device over a computer network (creating networks of carers for sharing information in par page 3 lines 1-5; medical care information on page 1 lines 14-16), comprising: 
(“(b)(ii) an electronic association invitation is sent to the ‘requested participant’ on behalf of the ‘requesting participant’ using the messaging means,” page 28 lines 20-22), and 
--accepting the invitation over the computer network by selecting an accept feature in the invitation (“(c) upon receipt of the ‘association invitation’ the ‘requested participant’ may accept or reject the invitation using the automated system. The automated system records in the dataset of association relationships the decision” page 28 lines 18-19) 
--the accept feature comprising a selectable link that is user-selectable to access a user account provided with access to the data (“a user interface that displays for each request the response options in the form of buttons located along side the request and labelled with the response (e.g., “accept” or “reject”), and code for displaying the response options and recording the response in the automated system database,” page 32 lines 17-25; the Examiner interprets “user-selectable link” in light of FIG. 24 of Applicant’s Specification to include a button that transmits a response to the invitation);
--wherein a registration record is generated associating the user account with an identifier of the [user]; and receiving information pertaining to the [user] of the electronic medical device over the computer network via the user account as long as the user account is associated with the identifier of the electronic medical device in the registration record (“A participant can create links between groups of people to create a support network. For example, a network of associates or care providers can be created, with sub-networks for friends, medical practitioners, advisors or the like. Information about members can be shared between network members,” page 53 lines 11-13; “A participant's status information is publically available and can be used to share the current status with other participants. A participant can update their status by providing a description of their current conditions, feelings, activities, etc,” page 53 lines 11-13).

Tidhar is primarily concerned with architecture enabling a patient to share data with an approved network of participants but does not specifically describe an application of the architecture involving a diabetic member sharing glucose levels or other information obtained from medical devices with participants. Guday teaches: 
--wherein the data including information pertaining to a glucose level of a user…diabetic user (“data may be received from a glucose monitor in a diabetic patient,” col. 8 lines 48-49);
--an identifier of the electronic medical device… associating the user account with an identifier of the device identifier (“The authenticator 105 receives the data with the corresponding device identifier and determines access privileges of the device based on the device identifier,” col. 3 lines 62-64).
It would have been obvious to one having ordinary skill in the art before the date of invention to expand Tidhar’s patient monitoring with Guday’s glucose devices because this would further improve the health benefits of patient monitoring by tracking additional data endpoints and because sharing glucose information with participating providers would alert them to abnormal measurements allowing them to intervene (Guday col. 16 lines 9-12). 

Regarding claim 31, Tidhar further discloses:
--wherein accepting the invitation includes establishing a third party account with the software (registering care providers on page 29 lines 5-13).

Regarding claim 32, Tidhar further discloses: 
(the implementation of external messaging using standard email technology,” page 20 lines 12-14).

Regarding claim 33, Tidhar further discloses: 
--wherein the invitation message includes a selectable decline link through which the invitation can be declined (“(c) upon receipt of the association invitation the requested participant may accept or reject the invitation using the automated system,” page 28 lines 18-19).

Regarding claim 34, Tidhar further discloses:
--wherein receiving information pertaining to the diabetic user of the electronic medical device includes receiving the information with read-only access (view permission, page 50 lines 6-20).

Regarding claim 35, Tidhar does not explicitly teach, but Guday further teaches:
--wherein the information pertaining to the diabetic user of the electronic medical device includes glucose levels of the user (“The data received at the data input 502 contains information received from sensor devices in the network. The information may include patient healthcare data such as blood glucose levels,” col. 10 lines 13-16).
The motivation to combine is the same as in claim 19.

Regarding claim 36, Tidhar discloses: A method of enabling access to data associated with a [user] of an electronic medical device over a computer network (creating networks of carers for sharing information on page 3 lines 1-5; medical care information on page 1 lines 14-16; “A preferred method of implementation of the utilities is as a web server application code, the implementation of internal messaging using the datasets of notifications and requests, and the implementation of external messaging using standard email technology,” page 20 lines 12-14), comprising: 
--receiving from a [user] a request to transmit an invitation message to a third party over a computer network including an invitation inviting the third party to be granted access to data associated with an electronic medical device of the [user], the data including information pertaining to the [user] (“(b)(ii) an electronic association invitation is sent to the ‘requested participant’ on behalf of the ‘requesting participant’ using the messaging means,” page 28 lines 20-22); 
--transmitting the invitation message to the third party over the computer network (“A preferred method of implementation of the utilities is as a web server application code, the implementation of internal messaging using the datasets of notifications and requests, and the implementation of external messaging using standard email technology,” page 20 lines 12-14); 
--receiving an acceptance of the invitation from the third party over the computer network via the third party selecting an accept feature in the invitation message (“(c) upon receipt of the ‘association invitation’ the ‘requested participant’ may accept or reject the invitation using the automated system. The automated system records in the dataset of association relationships the decision” page 28 lines 18-19);
--the accept feature comprising a user-selectable link selectable by the third party to direct the third party to a user account provided with access to the data (“a user interface that displays for each request the response options in the form of buttons located along side the request and labelled with the response (e.g., “accept” or “reject”), and code for displaying the response options and recording the response in the automated system database,” page 32 lines 17-25; the Examiner interprets “user-selectable link” in light of FIG. 24 of Applicant’s Specification to include a button that transmits a response to the invitation). 
(“(c)(i) if the ‘requested participant’ accepts the invitation then the tentative association relationship is recorded as confirmed in the automated system database,” page 28 lines 18-19).

Tidhar is primarily concerned with architecture enabling a patient to share data with an approved network of participants but does not specifically describe an application of the architecture involving a diabetic member sharing glucose levels or other information obtained from medical devices with participants. Guday teaches: 
--data associated with a diabetic user of the electronic medical device (“data may be received from a glucose monitor in a diabetic patient,” col. 8 lines 48-49);
--an identifier of the electronic medical device (“The authenticator 105 receives the data with the corresponding device identifier and determines access privileges of the device based on the device identifier,” col. 3 lines 62-64).
It would have been obvious to one having ordinary skill in the art before the date of invention to expand Tidhar’s patient monitoring with Guday’s glucose devices because this would further improve the health benefits of patient monitoring by tracking additional data endpoints and because sharing glucose information with participating providers would alert them to abnormal measurements allowing them to intervene (Guday col. 16 lines 9-12). 

Regarding claim 37, Tidhar further discloses: making the data available to the third party over the computer network (“A preferred method of implementation of the utilities is as a web server application code, the implementation of internal messaging using the datasets of notifications and requests, and the implementation of external messaging using standard email technology,” page 20 lines 12-14). 

Regarding claim 38, Tidhar further discloses: wherein making the data available to the third party makes the data available with read-only access (view permission, page 50 lines 6-20).

Regarding claim 39, Tidhar further discloses:
--wherein transmitting the invitation message to the third party includes transmitting the invitation in an email message to the third party (the implementation of external messaging using standard email technology,” page 20 lines 12-14).

Regarding claim 41, Tidhar further discloses:
--wherein storing an indication that the third party is authorized to have access to the data includes establishing an account for the third party with the indication (registering care providers on page 29 lines 5-13).

Regarding claim 42, Tidhar does not explicitly teach, but Guday further teaches:
--wherein the information pertaining to the diabetic user of the electronic medical device includes glucose levels of the diabetic user (“The data received at the data input 502 contains information received from sensor devices in the network. The information may include patient healthcare data such as blood glucose levels,” col. 10 lines 13-16).
The motivation to combine is the same as in claim 36.

Regarding claim 43, Tidhar further discloses:
(“(d) upon receipt of the ‘registration invitation’ email the ‘requested participant’ can accept the invitation and register as a participant in the automated system as per Functionality,” page 29 lines 19-21).

Regarding claim 44, Tidhar further discloses:
--wherein the electronic invitation method further comprises a decline feature, the decline feature comprising a selectable link that is user-selectable by the third party to decline access to the data (“(c) upon receipt of the association invitation the requested participant may accept or reject the invitation using the automated system,” page 28 lines 18-19).

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tidhar (WO 2011/063443 A1) in view of Guday (US 7,292,956), and Fotsch (USP App. Pub. No. 2005/0165627).

Regarding claim 24 Tidhar and Guday do not expressly disclose, but Fotsch teaches:
--wherein accessing an invitation feature includes selecting a sharing tab on a user interface of the software directed to third party data sharing (Health Record Permissions tab in Fig. 7).
It would have been obvious to one having ordinary skill in the art before the date of invention to expand Tidhar and Guday’s patient sharing platform with Fotsch’s user interface features because aggregating the sharing-related features into a single user interface that would improve user efficiency (see Fotsch par. [0077]).

Regarding claim 25, Tidhar and Guday do not expressly disclose, but Fotsch teaches:
(e.g., Dr. Patrick Johnson, Fig. 7).
The motivation to combine is the same as in claim 24.

Regarding claim 26, Tidhar and Guday do not expressly disclose, but Fotsch teaches:
--wherein transmitting an invitation message includes selecting a send invitation icon in the sharing tab (Save Changes, Fig. 7).
The motivation to combine is the same as in claim 24.

Regarding claim 27, Tidhar and Guday do not expressly disclose, but Fotsch teaches:
--customizing the invitation message for the third party (customizing message by choosing in Fig. 7: Open Access to View, May View Only Once, May View Until).
The motivation to combine is the same as in claim 24.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Tidhar (WO 2011/063443 A1) in view of Guday (US 7,292,956), and Jania (USP App. Pub. No. 2010/0299394).
Regarding claim 40, Tidhar and Guday do not expressly disclose, but Jania teaches:
--wherein receiving an acceptance of the invitation from the third party includes receiving the acceptance as a reply to the email message (“if a user clicks on an "accept" button in an interactive calendar event invitation email message in an immediate display, the email client application (140, FIG. 1) may reply with an "accept" response to the email sender,” par. [0042]).
It would have been obvious to one having ordinary skill in the art before the date of invention to expand Tidhar and Guday’s patient sharing platform with Jania’s invitation response because accepting 
Additionally, it can be seen that each element is taught by Tidhar, Guday, or Jania. Jania’s email response does not affect the normal functioning of the elements of the claim which are taught by Tidhar and Guday, and one of ordinary skill in the art would have been able to configure the selectable link of Tidhar to send its response via email. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Jania with the teachings of Tidhar and Guday.


Response to arguments
Applicant's arguments filed 10/16/2020 have been fully considered and are discussed below. 
Regarding the subject matter ineligibility rejections, Applicant argues, “registration record is a specific technique that improves portable infusion pump technology by enabling data associated with a portable infusion pump to be shared securely.” Remarks page 9. Applicant points to technical problems that are solved by this registration such as medical devices having insufficient memory to maintain records and ensuring that only authorized third parties access the data. Remarks pages 10-11. The MPEP recognizes that improvements to computers or other technical fields can amount to a practical application that indicates patent eligibility and provides relevant considerations for the analysis. MPEP 2106.05(a). Generating a registration record that is used to permit data sharing does not appear to improve computers or other technologies because it is an abstract idea in itself. For example, generating a record and sharing data conditionally are both steps that can be performed mentally or with pen and paper. This is distinct from the improvements in MPEP 2106.0(5) which are all tied to computer or otherwise  or an improved, particular method of digital data compression in DDR Holdings. For this reason, the asserted improvement is not sufficient to amount to a practical application.
Regarding the prior art rejections, Applicant’s rejections are moot in view of the new combinations including Tidhar, Guday, and Jania.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Examiner, Art Unit 3626